DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/8/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23, 25, 26, 28-32, 34-41, 43 and 44 are rejected under 35 U.S.C. 103 as obvious over USPAP 2005/0255771 to Chetty in view of USPAP 2012/0178326 to Terrell, USPN 5,491,022 to Smith, USPAP 2003/0129901 to Cox, and/or USPAP 2011/0076494 to Gunzel.




Chetty does not appear to specifically mention the chemical barrier polymeric film comprising a coextruded polyolefin/ethylene vinyl alcohol but Terrell and Smith each disclose that it is known in the art to construct a chemical barrier polymeric film as a coextruded polyolefin/ethylene vinyl alcohol (see entire documents including [0002], [0014], and [0044] of Terrell and column 1, lines 5-10, column 2, lines 33-42, and column 3, lines 1-16 of Smith). Further, Smith discloses that ethylene vinyl alcohol has good chemical blocking ability (column 3, lines 11-15) and Cox discloses that it is known in the art that polyethylene enhances protection against polar solvents and that ethylene vinyl alcohol further improves solvent repellency [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical barrier polymeric film of Chetty from any suitable chemical barrier polymeric film, such as that currently claimed and taught by Terrell and/or Smith, to provide the desired chemical/solvent protection and/or because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Clam 25, the first adhesive is flame retardant [0026]. 
Claim 26, the second layer is adhered to the third layer with a second adhesive and the second adhesive is flame retardant ([0025]-[0026]). 
Claim 28, Chetty does not appear to specifically mention the first adhesive being a discontinuous layer but Gunzel discloses that it is known in the art to join fabric to film with a continuous or discontinuous adhesive layer (see entire document including [0004]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the composite of Chetty with any suitable adhesive layer, such as a discontinuous layer, because it is within the general 
Claim 29, the nonwoven fabric may comprise a fire retardant additive [0036]. 
Claims 30 and 31, the nonwoven fabric comprises cellulosic fibers and synthetic fibers ([0032] and [0036]). Plus, Cox discloses that it is known in the art to use a nonwoven fabric comprising woodpulp and polyester fibers (see entire document including [0011] and [0012]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven fabric from any suitable material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 32 and 37, the chemical barrier polymeric film may have a thickness of up to 6 mils [0039] and comprises two layers because it is coextruded as taught by Terrell and/or Smith. Plus, Cox and Terrell each disclose that it is known in the art to include additional layers to increase chemical resistance ([0022] of Cox and [0044] of Terrell). Therefore, it would have been obvious to one having ordinary skill in the art to construct the chemical barrier film of Chetty with two or more layer, to improve chemical resistance. 
Claims 34 and 43, Terrell and Smith each disclose that the polyolefin may be polyethylene or polypropylene ([0044] of Terrell and column 3, lines 1-10 of Smith).
Claim 35, Chetty discloses that the third layer comprises a polyvinyl film [0042]. Plus, Cox discloses that it is known in the art to construct an outer layer from polyvinyl chloride [0018]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the third layer from any suitable material, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 36-40 and 44, the applied prior art does not appear to specifically mention the claimed properties but considering that the applied prior art discloses a substantially identical composite in terms of structure and materials, the claimed properties appear to be inherent or at least obtainable by routine In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977). Plus, Terrell discloses that it is known in the art to block liquid chemicals for an extended time [0021]. Therefore, it would have been obvious to one having ordinary skill in the art to modify properties such as layer thicknesses, through routine experimentation, such that the solubility parameter is as claimed, motivated by a desire to provided improved chemical permeation protection.  
Claim 41, a protective garment comprises the composite of claim 23 [0051].

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
The applicant asserts that the applied prior art fails to teach or suggest a chemical barrier polymeric film comprising a coextruded polyolefin/ethylene vinyl alcohol. The examiner respectfully disagrees. Chetty does not appear to specifically mention the chemical barrier polymeric film comprising a coextruded polyolefin/ethylene vinyl alcohol but Terrell and Smith each disclose that it is known in the art to construct a chemical barrier polymeric film as a coextruded polyolefin/ethylene vinyl alcohol (see entire documents including [0002], [0014], and [0044] of Terrell and column 1, lines 5-10, column 2, lines 33-42, and column 3, lines 1-16 of Smith). Further, Smith discloses that ethylene vinyl alcohol has good chemical blocking ability (column 3, lines 11-15) and Cox discloses that it is known in the art that a polyethylene enhances protection against polar solvents and that ethylene vinyl alcohol further improves solvent repellency [0022]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the chemical barrier polymeric film of Chetty from any suitable .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789